DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2022 has been entered.  Claims 21, 23-28, 30-35 and 37-43 were previously pending.  Claims 41-43 have been cancelled.  Claims 21, 23-28, 30-35 and 37-40 are currently pending. 

Response to Arguments
Applicant’s arguments with respect to independent claims 21, 28 and 35  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21, 24-28, 31-35 and 38-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0337903 to Van Broeck et al. (“Van Broeck”).

As to claim 21, Van Broeck discloses a computer implemented method to present digital images, the method comprising: 
sending, from a user device and to a system, a request (Fig. 6, element 71; paragraphs 88-89, wherein user device sends a request for a composite image from a content server/system); 
in response to the request, obtaining, at the user device and from the system, region data and a digital image stored in a database of the system, the region data identifying one or more regions of interest of the digital image, the one or more regions corresponding to one or more objects depicted within the one or more regions and enabling a labeling of the one or more objects (Fig. 2; Fig. 3; Fig. 6, element 75; paragraphs 74-84, 88-89, wherein the user device obtains from the content server/system the composite image along with region data including identified regions of interest (e.g. fig. 2, 3, elements 11, 12, 13, 21, 22, 23, 31, 32, 33), corresponding to one or more objects, and therefore enables, allows or makes possible for the labeling of the one or more objects.  The region data also includes which regions of interest correspond to each device orientation (horizontal or vertical)); 
selecting a cropping view area to include the one or more regions of interest based on the region data and based on a change from, a horizontal orientation to a vertical orientation or from a vertical orientation to a horizontal orientation (Fig. 2; Fig. 3; Fig. 6, elements 79-81; paragraphs 74-84, 88-92, wherein as the orientation of the user device is changed the appropriate oriented image, corresponding to a cropping view area, is selected.  The oriented image comprising each region of interest (e.g. fig. 2, 3, elements 11, 12, 13, 21, 22, 23, 31, 32, 33) associated with the new horizontal or vertical orientation of the user device); and 
presenting, on a display of the user device, the cropping view area selected to enable viewing, labeling, or both of the one or more objects depicted in the one or more regions of interest of the cropping view area (Fig. 6, element 80, paragraph 91, wherein the oriented image selected is displayed which enables viewing of the object depicted in the regions of interest).

As to claim 24, Van Broeck discloses the computer implemented method of claim 21, wherein the cropping view area represents a cropped view of the digital image that includes the one or more regions of interest and excludes at least one other portion of the digital image not of interest (Figs. 2, 3, paragraphs 74-76, wherein, for example, a portrait/vertical oriented view (i.e. cropping view area) is represented by regions 12, 13, 22, 23, 32, 33 and therefore excludes regions 11, 21 and 31).  

As to claim 25, Van Broeck discloses the computer implemented method of claim 21, further comprising: receiving, at the user device, one or more instructions to display only a portion corresponding to the one or more regions of interest of the digital image (Fig. 6, elements 79, 80 and paragraphs 89-92, wherein the user device receives instructions to display an extracted oriented imaged corresponding to one or more regions of interest of the composite image).  

As to claim 26, Van Broeck discloses the computer implemented method of claim 21, further comprising: receiving, at the user device, one or more instructions to determine a display state at the user device based on an orientation of the user device, a display size of the display, a resolution of the display, or any combination thereof (Fig. 6, elements 78 and 81; paragraphs 89-92, wherein the user device is instructed to determine at least the orientation of the user device).  

As to claim 27, Van Broeck discloses the computer implemented method of claim 21, wherein the region data includes one or more coordinates on the digital image that correspond to the one or more regions of interest of the digital image (Figs. 2, 3, paragraphs 74-84, wherein region data includes positions/location/coordinates of each region of interest).

	As to claims 28 and 35, please refer to the rejection of claim 21 above.  The prior art of Van Broeck further discloses a user device comprising one or more processors and a non-transitory machine-readable storage medium couple to the one or more processors that includes instructions that when executed by the processor(s) cause the processor(s) to perform the operation of the method disclosed in claim 21, see paragraph 102.

Concerning claims 31-34, please refer to the rejections of claims 24-27, respectively, above.

Concerning claims 38-40, please refer to the rejections of claims 24-26, respectively, above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 23, 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0337903 to Van Broeck et al. (“Van Broeck”) in view of USPN 8,532,435 to Hegde et al. (“Hegde”) (already of record).

Regarding claim 23, Van Broeck discloses the computer implemented method of claim 21.
Van Broeck does not disclose expressly wherein the one or more objects include one or more faces.
Hegde discloses a computer implemented method to present digital images, the method comprising: 
sending, from a user device and to a system, a request (Figs. 1, 4, column 2, lines 3-39, column 4, lines 29-39, column 5, lines 22-24, column 5, line 52 – column 6, line 35, wherein the user of a display/user digital device sends a request to a networked system for information (e.g. webpage, photo, PDF) comprising an image and metadata related to regions of interest in the image); 
in response to the request, obtaining, at the user device and from the system, region data and a digital image stored in a database of the system, the region data identifying one or more regions of interest of the digital image, the one or more regions corresponding to one or more objects that includes a one or more faces depicted within the one or more regions and enabling a labeling of the one or more objects (Fig. 4, column 2, lines 20-26, column 3, lines 1-10,  column 4, lines 29-39, column 5, lines 22-24, column 5, line 52 – column 6, line 35, wherein the unchanged image and metadata are obtained by the display/user digital device, the metadata being related to region data in the image corresponding to one or more objects depicted within the regions (e.g. faces, see figure 3 and column 4, line 64 – column 5, line 52) and therefore enables, allows or makes possible for the labeling of the one or more objects (e.g. faces)); 
selecting a cropping view area to include the one or more regions of interest based on the region data (Figs. 4, 5, column 6, line 3 – column 7, line 56, wherein based on output parameters of the display device a view area of the image is adjusted by a cropping size necessary for displaying just the core or secondary regions); and 
presenting, on a display of the user device, the cropping view area selected to enable viewing, labeling, or both of the one or more objects depicted in the one or more regions of interest of the cropping view area (Figs. 4, 5, column 6, line 3 – column 7, line 56, wherein an adjusted/cropped view area including a core and/or secondary region of interest from the image is presented to enable display the object in the view area on the user device).
Van Broeck & Hegde are combinable because they are from the same art of image processing.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of obtaining, at the user device and from the system, region data and a digital image stored in a database of the system, the region data identifying one or more regions of interest of the digital image, the one or more regions corresponding to one or more objects that includes a one or more faces depicted within the one or more regions, as taught by Hegde, into the method for presenting digital images disclosed by Van Broeck.
The suggestion/motivation for doing so would have been to provide the automatic adapting of images to preserve core regions of interest such as faces for display (Hegde, column 3, lines 24-29).
	Further, Hegde's known technique of obtaining, at the user device and from the system, region data and a digital image stored in a database of the system, the region data identifying one or more regions of interest of the digital image, the one or more regions corresponding to one or more objects that includes a one or more faces depicted within the one or more regions would have been recognized by one skilled in the art as applicable to the "base" process of Van Broeck and the results would have been predictable.
Therefore, it would have been obvious to combine Van Broeck with Hegde to obtain the invention as specified in claim 23.

Regarding claims 30 and 37, please refer to the rejection of claim 23 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/            Primary Examiner, Art Unit 2665